Citation Nr: 1819208	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  10-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

3. Entitlement to an initial compensable rating for residuals of a nasal fracture. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent




WITNESSES AT HEARING ON APPEAL

The Veteran and M.P.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February1985 to February1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript is of record. 

In September 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his claimed disorders.  That development having been addressed, the case has since returned to the Board.

An October 2012 rating decision, in pertinent part, denied the Veteran's claim for entitlement to service connection for tinnitus.  In October 2012, the Veteran's submitted a statement indicating the Veteran's disagreement with the denial of this claim.  See October 2012 Notice of Disagreement.  A March 2016 statement of the case (SOC) continued to deny service connection for tinnitus.  However, the Veteran did not file a substantive appeal for this issue, as such, it is not before the Board.  See 38 C.F.R. § 20.202.

The issues of entitlement to an initial rating in excess of 10 percent for lumbosacral strain; entitlement to an initial compensable rating for residuals of a nasal fracture; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's PTSD has been manifested by symptoms resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for an increased rating of 100 percent for PTSD.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons that follow, the Board concludes that an increased rating of 100 percent, is warranted for the Veteran's PTSD.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In August 2011, the Veteran submitted a claim for an increased rating for his PTSD.  His service-connected PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.



A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment).  While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 100 percent rating.  In this regard, the evidence reflects that the Veteran's PTSD is productive of total occupational and social impairment with deficiencies in the areas of work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  Specifically, VA psychiatric and mental health treatment records indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and re-experiencing traumatic events; avoidance behaviors; blunted affect; hypervigilance; exaggerated startle response; fatigue; decreased concentration; impaired short-term memory; suicidal ideations, audio and visual hallucinations, and diminished social and occupational functioning.  See, e.g., December 2011 Addendum (noting the Veteran's fleeting thoughts of running off the road into something); February 2012 Psychiatry Note (noting the Veteran's consistent reports of hypervigilance, irritability, nightmares, that the he does not do well in crowds, disconnection from people); January 2012 VA C&P Examination Report (reflecting the Veteran suffers from intrusive memories, flashbacks, nightmares, avoids traumatic experiences, suffers detachment, hypervigilance, exaggerated startle response, irritability/anger, sleep deprivation, and depressed mood); January 2012 Psychiatry note (reporting the Veteran feels as if bugs are crawling in his ear which is affecting his balance); July 2012 Addendum (reporting the Veteran's symptoms of low energy and poor memory as well as a strong visual hallucinations of the Veteran seeing himself swerve into a tree); July 2012 Addendum (nothing the Veteran hears voices telling him to kill himself, has thought of using medication, a gun, or automobile to kill self, and has had homicidal thoughts once in a while); April 2014 Mental Health Case Manager Note (reflecting the Veteran sees ghosts in his bedroom, hears someone calling his name but doesn't see anyone around, and smells gunpowder); July 2015 Mental Health Case Manager Note (reflecting the Veteran's mood swings and very poor level of concentration and memory); September 2015 Psychiatry Note (reporting the Veteran's inference that if not for his wife he would commit suicide); February 2016 Mental Health Consult (reporting the Veteran became upset after his February 2016 mental health VA C&P Examination and was hospitalized after informing his wife that he was having thoughts of putting a knife through his chest); March 2016 Nursing Note (noting the Veteran's family member took his knife after he informed her of thoughts on stabbing himself). 

The Veteran has also submitted statements establishing he has had problems in engaging in social relationships with others.  See April 2014 Mental Health Case Manager Note (reporting the Veteran is pessimistic and distrusts people); December 2014 Mental Health Case Manager Note (reflecting the Veteran is very isolated and only interacts with his wife and his mule, Fred); February 2016 VA C&P Examination Report (reflecting the Veteran does not socialize with anyone outside of his wife).  The Veteran's mother also submitted a statement establishing that the Veteran was a kind outgoing kid but when he came back from the military, he was guarded, isolated, and moody.  See May 2016 Buddy Statement.  The Veteran's sister also submitted a statement noting that when the Veteran came back from service he was very irritable and hard to associate with.  See April 2016 Lay Statement (asserting that the Veteran's nephews are afraid to be around the Veteran due to his temper).  The Board finds the statements from the Veteran's mother and sister to be competent and credible.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a layperson is competent to report a contemporaneous medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent as to matters capable of lay observation).  

With respect to occupational and social impairment, in a January 2012 VA C&P Examination Report, the examiner noted the Veteran was fired after engaging in a fight with another worker.  The February 2016 VA C&P Examination Report noted that the Veteran had been previously charged with animal cruelty after shooting his neighbor's dog.  While not mentioned by the February 2016 examiner, the record also notes that the Veteran became very agitated during the examination when he was forced to answer a question on seeing bloody bodies.  See February 2016 Mental Health Consul for PTSD; March 2016 Psychiatry Consult;  March 2016 Emergency Department Note; April 2016 Lay Statement.  The Veteran subsequently threw a clipboard at the wall before walking out of the exam.  See February 2016 Mental Health Consul for PTSD; March 2016 Psychiatry Consult.  The Veteran was unemployed at the time of the February 2016 VA examination.

The record also reflects an occasion wherein Veteran became angry to an illogical degree and threatened an animal control officer as well as almost fought a police officer until his wife stopped him.  See March 2015 Mental Health Case Manager Note. 



For the relevant period of appeal, the Veteran's GAF score was most often found to be in the range of 31-50.  The 31-40 range indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The 41-50 range, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Id.  See, e.g., March 2013 Psychiatry Note (reflecting a GAF of 35); June 2013 Psychiatry Note (reflecting a GAF score of 40); April 2014 Psychiatry Note (reflecting a GAF of 50); October 2015 Psychiatry Note (reflecting a GAF of 40).

As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day.  However, an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  Here, though, the assigned GAF scores reflect serious to major impairment and further support the finding that the Veteran's PTSD resulted in significant occupational and social impairment, as contemplated by the criteria for a 100 percent rating under the applicable rating criteria..  See 38 C.F.R. § 4.130, DC 9411.

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including anxiety; depression; chronic insomnia; isolating behaviors; flashbacks; avoidance behaviors; hypervigilance; exaggerated startle response; hallucinations, suicidal ideations, and diminished social and occupational functioning, the Board finds that, the Veteran's PTSD at least as likely as not meets the criteria for an 100 percent rating from August 23, 2011, forward.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  See also 38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges that Veteran's psychiatric symptoms do not precisely mirror the symptoms enumerated for a 100 percent rating under the Diagnostic Code 9411.  See id.  For example, there is little or no evidence in the record of gross impairment in thought processes or communication, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or intermittent inability to perform activities of daily living.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  However, it is apparent that the Veteran's symptoms, especially his persistent depression and anxiety; social isolation and withdrawal; paranoid ideation; auditory and visual hallucinations; unprovoked anger and extreme irritability; suicidal ideation; impaired concentration; and chronic sleep impairment with insomnia and nightmares, have been of the frequency, severity, and duration to have rendered the Veteran more nearly totally impaired in his social and occupational functioning throughout this appeal.  See Mauerhan, 16 Vet. App. at 443; Vazquez-Claudio, 713 F.3d at 117; 38 C.F.R. § 4.126.  

The Board also notes that there is evidence of record reflecting more moderate symptomatology.  However, affording the Veteran the benefit of the doubt, the Board finds that such evidence is reflective of the Veteran's waxing and waning psychiatric symptomatology and thus does reflect sustained improvement, especially in light of the findings of February 2016 VA C&P Examination Report and subsequent hospitalization, discussed above.  Accordingly, staging the Veteran's rating to reflect these periods of improvement is unwarranted.  See Fenderson, 12 Vet. App. at 125.

Thus, given the evidence of major psychiatric symptomatology as has been determined by medical providers and considering lay statements regarding the Veteran's profound psychiatric symptoms, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period from August 23, 2011 forward, the Veteran's PTSD has manifested in symptoms most closely approximating total occupational and social impairment, as contemplated by the rating criteria.  See Diagnostic Code 9411 (2017).

Accordingly, the criteria for an increased rating of 100 percent for PTSD for the entire appellate period under Diagnostic Code 9411 are met.  38 C.F.R. §§ 3.102, 4.3, 4.130 (2017).  See also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased maximum rating of 100 percent for PTSD is granted.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to an initial rating in excess of 10 percent for lumbosacral strain; entitlement to an initial compensable rating for residuals of a nasal fracture; and entitlement to a TDIU are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Initially, the Board notes that evidence regarding the Veteran's lumbosacral strain and nasal fracture has been added to the claims file that was not previously considered by the RO in connection with the claims on appeal, including additional VA treatment records and VA examination reports.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be remanded to the AOJ for review and preparation of an SSOC.

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the grant of an initial rating in excess of 10 percent for lumbosacral strain and an initial compensable rating for residuals of a nasal fracture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, consideration of the claim for TDIU must be deferred pending the resolution of the increased initial rating for a lumbosacral strain and initial compensable rating for residuals of a nasal fracture.  

The September 2015 Board decision found that the Veteran Benefits Management (VBMS) e-folder contained an incomplete copy of the June 2010 SOC.  The Board noted in its remand instructed that the RO should associate a complete copy of the SOC in the VBMS e-folder.  However, the Veteran's file does not contain a complete copy of the June 2010 SOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the case is being remanded, the RO should associate the June 2010 SOC with the Veteran's record.

Finally, a new VA examination of the Veteran's lumbar spine must be provided to comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), as described below.

Accordingly, the case is REMANDED for the following action:

1. Associate a complete copy of the June 2010 SOC with the VBMS e-folder

2.  Obtain and associate with the claims folder the Veteran's complete VA treatment records, dated from November 2015 forward.

3.  After the above has been completed, arrange for a VA examination to assess the current severity of the Veteran's lumbosacral strain. The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

 Range of motion testing in accordance with Correia: 
 In the examination report, the examiner must include all of the following:

 (a) Active range of motion testing results.
 (b) Passive range of motion testing results.
 (c) Weightbearing range of motion testing results.
 (d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

 Flare-ups (Sharp):  The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


